FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 12/21/2021 in which claims 2-6 and 17-20 were canceled; claims 1, and 7-11 were amended; and claims 21-24 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1 and 7-16 and 21-23 are under examination. 

Withdrawn Rejections
	The rejection of claims 2-6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn, in view of Applicant’s cancellation of claims 2-6.
The rejection of claims 1-12 and 14-20 under 35 U.S.C. 103 as being unpatentable over Dees et al (28 October 2004; US 2004/0214785 A1) in view of Noguchi et al (BMC Proceedings, 2011, 5 (Suppl 6): P270; Published date: 29 June 2011), and as evidenced by ECHA-EUROPA ("Polyhexamethylene biguanide." Published date: 2 June 2015; pages 1-132) and Saraya (“Alsoft E.” Retrieved online on 30 June 2021; pages 1-2), is withdrawn, in view of Applicant’s amendments to claim 1, 
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Dees et al (28 October 2004; US 2004/0214785 A1) in view of Noguchi et al (BMC Proceedings, 2011, 5 (Suppl 6): P270; Published date: 29 June 2011), and as evidenced by ECHA-EUROPA ("Polyhexamethylene biguanide." Published date: 2 June 2015; pages 1-132) and Saraya (“Alsoft E.” Retrieved online on 30 June 2021; pages 1-2), as applied to claim 1 above, and further in view of Cozean et al (15 October 2015; US 2015/0290102 A1), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new prior art rejections below. Applicant’s arguments in the Remarks filed 12/21/2021 directed to this rejection are hereby moot.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-16 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10750747 in view of Kilkenny et al (12 June 2003; US 2003/0109411 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application being a method of use claims, but using the same composition consisting of polyhexamethylene biguanide, alcohol such as isopropanol and water, as that of the Patent ‘747. 
The amounts of polyhexamethylene biguanide and alcohol recited in the instant claims and that of Patent ‘747 are obvious permutation and optimizable parameters in view of Kilkenny, teaching that a bactericidal composition can be optimize to contain up to 10% by weight of biguanide compound such as polyhexamethylene biguanide and up to 99% by weight of an alcohol such as isopropanol (Kilkenny: abstract; [0005], [0013]-[0016], [0019], [0021], [0022], [0053], [0058]; Examples 1 and 3; claims 1,2, 5, 7, 11 and 12).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10750747 in view of Kilkenny.

Claims 1 and 7-16 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10412968 in view of Kilkenny et al (12 June 2003; US 2003/0109411 A1) and Jampani (21 February 2002; US 2002/0022660 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘968 significantly overlap with the subject matter of instant claims, i.e. containing the same ingredients, a composition consisting of polyhexamethylene biguanide, alcohol such as isopropanol and water. 
The amounts of polyhexamethylene biguanide and alcohol recited in the instant claims and that of Patent ‘968 are obvious permutation and optimizable parameters in view of Kilkenny, teaching that a bactericidal composition can be optimize to contain up to 10% by weight of biguanide compound such as polyhexamethylene biguanide and up to 99% by weight of an alcohol such as isopropanol (Kilkenny: abstract; [0005], [0013]-[0016], [0019], [0021], [0022], [0053], [0058]; Examples 1 and 3; claims 1,2, 5, 7, 11 and 12).
It would also be an obvious permutation to include quaternary ammonium surfactant such as cetylpyridinium chloride as recited in claim 18 of Patent ‘968 to the composition of the instant claims so as to enhance antimicrobial efficacy in view of the guidance from Jampani ([0016], [0018]-[0019] and [0021]). 
While the method of claim 22 of the Patent ‘968 is for clean, disinfect and/or sterilize a device or a hard surface area, and the method of the instant claims is for clean, disinfect or sanitize a skin region, it would have been reasonably obvious the 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10412968 in view of Kilkenny and Jampani.

Claims 1 and 7-16 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10750748 in view of Kilkenny et al (12 June 2003; US 2003/0109411 A1) and Jampani (21 February 2002; US 2002/0022660 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application being a method of use claims, but using the same composition consisting of polyhexamethylene biguanide, alcohol such as isopropanol and water, as that of the Patent ‘748. 
The amounts of polyhexamethylene biguanide and alcohol recited in the instant claims and that of Patent ‘968 are obvious permutation and optimizable parameters in view of Kilkenny, teaching that a bactericidal composition can be optimize to contain up to 10% by weight of biguanide compound such as polyhexamethylene biguanide and up to 99% by weight of an alcohol such as isopropanol (Kilkenny: abstract; [0005], [0013]-[0016], [0019], [0021], [0022], [0053], [0058]; Examples 1 and 3; claims 1,2, 5, 7, 11 and 12).

Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10750748 in view of Kilkenny and Jampani.

Claims 1 and 7-16 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 and 21-24 of copending Application No. 16994847 (reference application) in view of Noguchi et al (BMC Proceedings, 2011, 5 (Suppl 6): P270; Published date: 29 June 2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application significantly overlap with the subject matter of instant claims, i.e., claims in the instant application being a method of use claims, but using the same composition containing polyhexamethylene biguanide, an alcohol such as isopropanol or propanol and water.
 It is well-established in the prior art that the a composition containing polyhexamethylene biguanide, an alcohol such as isopropanol or propanol are known to be used as an antiseptic for disinfecting or sanitizing the skin per Noguchi (under “Methods“ and “Results”).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant requested that the double patenting rejections be held in abeyance until allowable subject matter has been identified in the copending application ‘320. (see Remarks, pages 9-10). 

In response, it is noted that Applicant's request to hold the double patenting rejection in abeyance is not a proper response because a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02). 
Accordingly, all double patenting rejections as set forth in this office action are maintained for reason of record and pending the filing of a terminal disclaimer.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-16 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 22 introduces new matter as the claim recite the limitation: the one or more alcohols is … both.
There is no support in the specification for “both” being the one or more alcohols. While the specification discloses the alcohol can be ethanol, isopropyl alcohol (isopropanol), or combination thereof and also, indicated that the alcohol can be a mixture of isopropanol and ethanol (Specification, [0072] and [0074]), this not support for the vague term of “both,” as both does not define any specific components and can mean that the alcohol can be both ethanol or both isopropanol, which is not supported in the specification .  

MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” 
As such, the Examiner maintains the position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 19 as amended at the time of filing of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-16 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “both” in claims 1 and 22 render the claims indefinite because the term “both” is not structurally define in the claims and thus, it is unclear what is the meaning of both as it pertains to the one or more alcohol. The “both” is vague, as “both” does not define any specific components and can mean that the alcohol can be both ethanol or both isopropanol. If Applicant intends that the both is directed to a mixture of isopropanol and ethanol, then it is suggested that Applicant amend “both” in claims 1 
As a result, claims 1 and 7-16 and 21-23 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawan et al (23 March 2000; WO 00/15036).
Regarding claims 1 and 7-10, Sawan teaches a method for disinfecting or sanitizing the skin comprising topically applying an antimicrobial composition containing 0.5% by weight of polyhexamethylene biguanide (PHMB), 70% by weight of alcohol such as propanol, ethanol or combination thereof, a thickener and water (Abstract; pages 5-7, 9, 13, 19-20 and 27-28; Examples 6-7; claims 1-3 and 34). It is noted that 0.5% by weight of polyhexamethylene biguanide (PHMB) reads on the claimed “about 0.2 to about 0.75% by weight” for polyhexamethylene biguanide (PHMB) and 70% by weight of alcohol such as propanol, ethanol or combination thereof, reads on the claimed “about 40% to about 80% by weight” for the one or more alcohols. "[W]hen, as one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
It is also noted that the transitional phrase “consists essentially of” as recited in claim 1 is interpreted per instant specification, which defines “consists essentially of” as “limits the scope of a claim to the expressly recited elements, limitations, steps and/or features and any other elements, limitations, steps and/or features that do not materially affect the basic and novel characteristic(s) of the claimed subject matter.” (Specification, [248]). Thus, the element of thickener that is part of the composition of Sawan meets the “other elements, limitations, steps and/or features that do not materially affect the basic and novel characteristic(s) of the claimed subject matter,” as the thickener function to only thickens the composition and does not materially affect the characteristics of the polyhexamethylene biguanide (PHMB) and the alcohol in providing the disinfecting or sanitizing effect on the skin.
Regarding claim 11, Sawan teaches the alcohol is isopropanol (page 19; claim 34).
Regarding claim 12, Sawan teaches the antimicrobial composition is topically applied to the skin by rubbing or spraying (page 11, lines 24-end; page 19, lines 1-18; claims 46-47; Examples 6-7).
Regarding claims 14 and 15, Sawan teaches the antimicrobial composition is topically applied to skin using spraying device such as in the form of hand sanitizer (page 11, lines 24-end; page 19, lines 1-18; claims 46-47; Examples 6-7).

As a result, the aforementioned teachings from Sawan are anticipatory to claims 1, 7-12 and 14-16 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawan et al (23 March 2000; WO 00/15036), and further in view of Cozean et al (15 October 2015; US 2015/0290102 A1; previously cited).
The methods of claims 1, 7-12 and 14-16 are discussed above, said discussion being incorporated herein in its entirety.
However, Sawan does not teach the composition is topically applied to the skin region using a solid support, the solid support including a wipe, a towelette, a towel, a mitt or a glove of claim 13.
Regarding claim 13, Cozean teaches a sanitizing composition for topically applying on the skin containing a biguanide compound, an alcohol and water, wherein the sanitizing composition is incorporated in sanitizing wipes (Title; Abstract; [0009], [0016]-[0018], [0030], [0032], [0035]-[0036] and [0071]).
It would have been obvious to one of ordinary in the art to incorporate the composition of Sawan in a sanitizing wipe, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Cozean provided the guidance to do so by teaching that the sanitizing composition containing a biguanide compound, an alcohol and water can be incorporated in sanitizing wipes and such wipes are conventionally known to be suitable for topically applying to the skin (Cozean: Title; Abstract; [0009], [0016]-[0018], [0030], [0032], [0035]-[0036] and [0071]). Thus, an 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 7-12, 14-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawan et al (23 March 2000; WO 00/15036), and further in view of Hirst et al (2 May 2013; WO 2013/061082 A1).
The methods of claims 1, 7-12 and 14-16 are discussed above, said discussion being incorporated herein in its entirety.
However, Sawan does not teach the pH of the composition is between about 4 to about 7 of claim 23.	Regarding claim 23, Hirst teaches antimicrobial composition that is used for sanitizing the skin is typically have a pH which will not irritate the skin such as from about a pH 5.5 to about pH 7.5 (page 4, lines 29-end).
It would have been obvious to one of ordinary skill in the art to optimize the pH of the composition used for sanitizing the skin of Sawan to a pH from between about 4 to about 7, and produce the claimed invention. One of ordinary skill in the art would have 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claims 1, 7-12, 14-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawan et al (23 March 2000; WO 00/15036), and further in view of Lowry et al (23 March 23 1999; US 5885562) and Hirst et al (2 May 2013; WO 2013/061082 A1).
The methods of claims 1, 7-12 and 14-16 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claim 21, Sawan teaches a method for disinfecting or sanitizing the skin comprising topically applying an antimicrobial composition containing 0.5 – 10.0% by weight of polyhexamethylene biguanide, 70-80% by weight of an alcohol such as propanol, ethanol or combination thereof, and water (Abstract; pages 5-7, 9, 13, 19-20 and 27-28; Examples 6-7; claims 1-3 and 34). It is noted that the 70-80% by weight of an alcohol such as propanol, ethanol or combination thereof meets the claimed “about 40 to about 80% by weight” for one or more alcohol of claim 21.
It would have been obvious to one of ordinary skill in the art to optimize the concentration of polyhexamethylene biguanide in the antimicrobial composition to a concentration of about 0.2% to about 0.75% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Sawan teaches that the concentration of polyhexamethylene biguanide in an antimicrobial composition used for disinfecting or sanitizing the skin is optimizable from 0.5% to 10% by weight of the antimicrobial, and Lowry establishes that the 
With respect to the pH of the composition is between about 4 to about 7 of claim 21, Hirst teaches antimicrobial composition that is used for sanitizing the skin is typically 
It would have been obvious to one of ordinary skill in the art to optimize the pH of the composition used for sanitizing the skin of Sawan to a pH from between about 4 to about 7, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Hirst provided the do so by teaching that antimicrobial composition that is used for sanitizing the skin is typically have a pH which will not irritate the skin such as from about a pH 5.5 to about pH 7.5, which is a pH parameter that falls within or overlaps the claimed parameter of pH between about 4 to about 7. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the optimum pH for the antimicrobial composition of Sawan so as when used for sanitizing the skin would not irritate the skin. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the pH of the composition would have been obvious before the effective filing date of Applicant’s invention. Where the general conditions of a claim are disclosed in the prior art, it is not 
Regarding claim 22, Sawan teaches the alcohol is isopropanol (page 19; claim 34).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613